*1231ORDER
h Considering the Joint Petition for Transfer to Disability Inactive Status,
IT IS ORDERED that Jennifer Matte, Louisiana Bar Roll number 19086, be and she hereby is transferred to disability inactive status. All disciplinary proceedings against respondent shall be deferred until such time as she resumes active status. Pursuant to Supreme Court Rule XIX, § 26(E), this order shall be effective immediately.
IT IS FURTHER ORDERED that the Office of Disciplinary Counsel may seek the appointment of a trustee(s) to protect the interests of respondent’s clients pursuant to the provisions of Supreme Court Rule XIX, § 27, if appropriate.
FOR THE COURT:
/s/ Jeffrey P. Victory Justice, Supreme Court of Louisiana